Case: 17-50596      Document: 00514689804         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 17-50596                          FILED
                                  Summary Calendar                 October 19, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEREMIAH TAVAREZ RAMON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-204-2


Before DENNIS, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Jeremiah Tavarez Ramon, federal prisoner # 57879-380, moves this
court to proceed in forma pauperis (IFP) on appeal from the denial of his motion
for judicial notice and petition for official criminal charges that he filed in his
28 U.S.C. § 2255 proceedings. By moving to proceed IFP, Ramon challenges
the district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).                 As we do not have


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50596   Document: 00514689804    Page: 2   Date Filed: 10/19/2018


                               No. 17-50596

jurisdiction to review the interlocutory order denying Ramon’s motion for
judicial notice and petition for official criminal charges, see Askanase v.
Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993), his appeal is
DISMISSED FOR LACK OF JURISDICTION. His motion to proceed IFP on
appeal is DENIED.




                                    2